PER CURIAM:
Appellant was convicted by a jury of operating a motor vehicle during the period for which his District of Columbia operator’s permit and operating privilege were revoked.
There was no contest at trial as to appellant’s operating a motor vehicle in the District of Columbia after his privilege to do so had been revoked. His sole defense was -that he is now a resident of Virginia and has a valid Virginia motor vehicle operator’s permit. He contends that because of this he is privileged to operate a motor vehicle in the District under the reciprocal benefits conferred on nonresident operators pursuant to Code 1961, § 40-303.
This is not a new question for we considered it in Rickard v. District of Columbia, D.C.App., 214 A.2d 476 (1965). There we held that the revocation of a license to drive in the District of Columbia continues until the privilege of operating has been officially restored by the revoking authority. Whether appellant was a resident of the District of Columbia or a resident of Virginia, he was barred from operating a motor vehicle in the District of Columbia. We find no error and the judgment of the trial court is
Affirmed.